Citation Nr: 0822200	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-28 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the thoracolumbar spine.

3.  Entitlement to an increased disability rating for 
service-connected tinea manus of the hands and forearms with 
tinea pedis of the bilateral feet, currently evaluated as 10 
percent disabling effective June 30, 2004.

4.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling effective June 
23, 2004.

5.  Entitlement to individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to April 
1977.  Service in Vietnam and award of the Bronze Star Medal 
for Valor are evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

Procedural history

In a September 2004 rating decision, the RO granted service 
connection for PTSD, granted an increased disability rating 
for service-connected bilateral hearing loss, and denied 
service connection for tinnitus and DDD of the thoracolumbar 
spine.  A May 2005 rating decision granted service connection 
for tinea manus and tinea pedis, evaluating each as a 10 
percent disability.  The May 2005 decision denied entitlement 
to TDIU.  The veteran disagreed.  

In a June 2006 rating decision, the RO found clear and 
unmistakable error (CUE) in the May 2005 rating decision 
which granted a 10 percent disability rating for both tinea 
manus and tinea pedis, and instead assigned a single 10 
percent disability rating for both skin conditions.  The 
veteran timely appealed.

In March 2008, the veteran, his wife and his representative 
presented evidence and testimony in support of the veteran's 
claims at a hearing at the RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of the hearing has been 
associated with the veteran's VA claims folder.

Clarification of issues on appeal

As noted above, the RO determined in a June 2006 rating 
decision that the May 2005 rating decision which granted a 
separate 10 percent disability rating for both tinea manus of 
the hands and tinea pedis of bilateral feet was invalid 
because of CUE.  The RO instead assigned a single 10 percent 
disability rating for both skin conditions.  The veteran 
initially appealed the decision.  However, at the March 2008 
hearing, the veteran and his representative withdrew the 
appeal of the June 2006 rating decision.  See hearing 
transcript at page 3.  Thus, the hand and feet skin disorders 
have been consolidated into a single issue, as reflected in 
the face sheet of this decision.

The issues of entitlement to service connection for tinnitus 
and DDD of the thoracolumbar back are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's tinea manus and tinea pedis conditions are 
manifested by 60 percent coverage of each hand, 40 percent of 
the left forearm, and 10-to-20 percent of the right forearm, 
and 25 percent of each foot reveals a dry area, but a 
nonscaly area, without scarring and disfigurement.     


2. The veteran's service-connected PTSD is manifested by 
recurrent dreams, flashbacks and nightmares which interfere 
with sleep, severe panic attacks occurring two-to-three times 
weekly, difficulty in understanding and completing tasks, 
suicidal thoughts, aversion to crowds, bouts of uncontrolled 
anger, and periods of hypervigilence.

3.  The veteran is service connected for: PTSD and bilateral 
hearing loss, both currently evaluated as 50 percent; and a 
tinea manus and tinea pedis condition evaluated as 60 percent 
disabling, and diabetes mellitus Type II, evaluated as 10 
percent disabling.

4.  The veteran has a combined disability evaluation for 
purposes of compensation of 70 percent.

5.  The medical and other evidence of record demonstrates 
that the veteran's service-connected disabilities, alone, 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 60 
percent for tinea manus and tinea pedis have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2007).

2.  The criteria for an increased disability rating, 50 
percent, for the veteran's PTSD have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).

3.  The criteria for referral for increased disability rating 
for PTSD and service-connected skin disorders on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2007).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected skin 
condition and PTSD condition are worse than that recognized 
by VA.  He further contends that he is unable to maintain 
gainful employment because of his service-connected 
disabilities, especially his PTSD disability.  The Board will 
first address preliminary matters and then render a decision 
on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In this case, the RO did provide the appellant with notice in 
July 2004 prior to the initial decision on the claim in 
September 2004, as well as in February, May and July 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the July 2004 notice letter about the information and 
evidence that is necessary to substantiate his claim for 
service connection.  Specifically, the veteran was informed 
that the evidence must show that he suffered an injury during 
service or had a disease that began in or was made worse 
during military service; that he has a current disability; 
and that there is a relationship between the two.  The 
February and July 2005 notice letters informed the veteran of 
the information and evidence that is necessary to 
substantiate his claim for increased disability ratings.  
Specifically, the letters stated that the evidence must show 
that his service connected disabilities have increased in 
severity.  Additionally, the statement of the case (SOC) 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claim.

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Finally, in the February, May and July 2005 notice letters, 
the RO informed the claimant to submit any evidence in his 
possession that pertains to the claim.  Thus, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

Further, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, noted above, which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided specific 
notice of the type of evidence necessary to establish a 
disability rating and effective date in letters dated August 
2006 and July 2007.  In this regard, the Board notes that the 
letters informed the veteran that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition. The letter also explained how 
disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case. The veteran's service medical records 
as well as all available VA treatment records are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claim. He was also afforded VA 
examinations in connection with his claims for skin disorders 
and PTSD.  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC, which informed them of the laws 
and regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

Additionally, the Board finds that the veteran received 
appropriate notice, with respect to the increased rating 
claims, under Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  Specifically, the SOC 
informed the veteran of the specific diagnostic code 
criteria which applied to his case.  The Board notes 
that in an August 2007 letter, the veteran's wife 
referred to specific diagnostic code criteria regarding 
PTSD, and at the hearing both the veteran and his 
representative referred to the diagnostic code criteria 
regarding the claimed skin disorders.  The Board 
observes that evidence in the record supports a 
conclusion that the veteran had actual knowledge of the 
information Vazquez-Flores requires.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran, his wife 
and his representative presented evidence and testimony at a 
March 2008 hearing at the RO before the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

3.  Entitlement to an increased disability rating for 
service-connected tinea manus of the hands and forearms with 
tinea pedis of the bilateral feet, currently evaluated as 10 
percent disabling effective June 30, 2004.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2007).

Specific schedular criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002. 
See 67 Fed. Reg. 49490-99 (July 31, 2002). Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so. See VAOGCPREC 7-2003. In this case, the 
veteran's claim was filed in June 2004, so only the current 
criteria need be considered.

Diagnostic Code 7806 [Dermatitis or eczema] provides for the 
following levels of disability:

A 60 percent disability rating is appropriate where more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

A 30 percent disability rating is appropriate where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.

A 10 percent disability rating is appropriate where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.

A noncompensable or zero rating is appropriate where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. See 38 U.S.C.A. § 7104(a) 
(West 2002). When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran was diagnosed with tinea manus of the bilateral 
hands and forearms, and tinea pedis of the bilateral feet in 
the most recent VA examination, and he has been service 
connected for the condition since June 30, 2004.  Because 
Diagnostic Codes 7813-7806 encompass all of the veteran's 
complained of symptoms, a more appropriate diagnostic code is 
not available. The veteran and his representative have not 
argued that a different Diagnostic Code would be more 
appropriate, but rather have contended merely that an 
increased rating is warranted.

Therefore, the veteran's disability will be rated under 
Diagnostic Code 7806.

Schedular rating

The veteran contends that his skin conditions warrant a 
higher disability rating.  At the hearing, the veteran 
testified that the skin conditions on his hands were obvious 
and put him in an embarrassing situation when people would 
refrain from shaking his hand.  See hearing transcript page 
16.  

As noted above, the veteran's tinea pedis and tinea manus 
conditions are currently evaluated as 10 percent disabling. 
In order to qualify for a 30 percent disability rating, the 
evidence must show that the conditions affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period

An October 2004 VA examiner reported that the veteran's tinea 
manus affects "mostly hands, both at dorsal surfaces, as 
well as the forearms, greater on the left forearm than the 
right, 60% of each hand is effected (sic), and 40% of the 
left forearm, and 10%-20% of the right forearm are effected 
(sic) as well."  The examiner described the veteran's tinea 
pedis as having some "dry areas, but not as scaly as the 
hands, 25% of each foot reveals a dry area, but a nonscaly 
area."  The examiner went on to describe that the "rash on 
the hands and arms appears more desquamating than on the 
feet."  No scarring or disfigurements were noted.    

In this case, the evidence clearly establishes that more than 
40 percent of the veteran's hands and left forearm are 
affected by the tinea manus condition.  These are exposed 
areas.  It also establishes that 25% of the bilateral feet 
are affected by the tinea pedis condition.  While the 
evidence does not support a finding that 20-to-40 percent of 
the entire body is affected, it does support a conclusion 
that more than 40 percent of the exposed hands and left 
forearm are affected.  The Board thus finds that the criteria 
for an increased disability rating of 60 percent are met and 
that an increased disability rating is warranted.



4.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling effective June 
23, 2004.

Relevant law and regulations

The relevant law and regulations regarding increased ratings 
- in general are stated above and will not be repeated here.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology. Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case (PTSD).  
The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  In any event all psychiatric disabilities, except 
eating disorders, are rating using identical schedular 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2007), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events)..  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran contends that the VA examiner's report of July 
2006 misstates his psychological condition.  The July 2006 
psychological assessment indicates his test results show 
mild-to-moderate symptoms of depression.  The examiner stated 
that the veteran admitted to "crying more frequently, 
feelings of being punished, sadness, discouragement, 
decreased enjoyment of activities, guilt, decreased libido, 
fatigue, difficulty concentrating, decreased appetite, 
increased irritability, restlessness, decreased interest, 
difficulty making decisions, decreased energy, and sleep 
disturbance."  The examiner specifically noted the veteran 
did not report suicidal ideation.  In addition, the examiner 
stated that the veteran "is anxious, nervous, and tense . . 
. guarded in his interactions with others and may be 
perceived as interpersonally distant."  The examiner also 
noted that while the veteran reported having experienced 
"unusual thoughts," there was no indication of thought 
disorder.  The veteran was deemed to be fully oriented, had 
normal rate and volume of speech, a serious mood with 
congruent affect, and intact judgment and insight.

On the other hand, the veteran and his wife testified how he 
had recurrent nightmares of his experiences in Vietnam, and 
how he would often hit his wife during sleep causing her to 
sleep in another room.  See hearing transcript at page 19.  
The veteran testified, and his wife confirmed, that he 
regularly suffers from panic attacks two-to-three times per 
week.  The veteran's wife stated in an August 2007 statement 
that when he has panic attacks, "his mood and attitude has 
changed drastically."  

The veteran and his wife testified that the veteran has 
difficulty dealing with crowds, including family.  See 
hearing transcript at pages 27-29.  The veteran withdraws or 
avoids crowds or family get-togethers, and has resigned or no 
longer participates in civic or other organizations in which 
he formerly participated.  In the August 2007 statement, the 
wife stated that the veteran is a "virtual recluse" and 
only leaves the home for medical treatment.  The veteran's 
wife also testified that the veteran had on occasion 
exhibited hypervigilent activity, and on at least one 
occasion appeared to be patrolling their property while 
armed.  See hearing transcript at page 27.  

Although the veteran has never been hospitalized for PTSD, he 
takes significant medications which, in combination with 
other medications, make him moody, dizzy and drowsy.  Indeed, 
the veteran testified that he had a recent increase in 
medication because he had had recent suicidal thoughts.  See 
hearing transcript at page 26.

As stated above, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to symptoms that include impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing effective work and social relationships.  In 
this case, the veteran has routinely withdrawn from family 
gatherings because he can not tolerate being around other 
people.  The withdrawal from former friends and organizations 
he once participated in and the previously described 
behaviors suggest that the veteran's PTSD symptoms have 
created a disturbance of motivation and mood, and is also 
indicative of the difficulty he faces in social 
relationships.  He and his wife rarely go outside the home, 
and when they do, it is generally for the limited purpose of 
obtaining medical care.  In sum, the evidence is convincing 
that the veteran's symptoms establish a worsened degree of 
disability, more appropriately described by the criteria for 
a 50 percent disability.

The veteran's GAF score was assigned by the examiner as 60.  
The GAF score of 60 includes "moderate difficulty in social 
[or] occupational" functioning, which may or may not be 
congruent with the assignment of a 50 percent rating.  
Moreover, the veteran does not have all of the symptomatology 
consistent with the assignment of a 50 percent rating, for 
example stereotyped speech or impaired abstract thinking.   
However, having all of the symptoms found in the schedular 
criteria is not required for a 50 percent rating to be 
assigned.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating were 
examples rather than requirements for a particular rating; 
analysis should not be limited solely to whether the claimant 
exhibited the symptoms listed in the rating scheme].  After a 
review of the record in its entirety, the Board finds that 
the impact of the veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 50 percent rating.  See 
38 C.F.R. § 4.7 (2005).

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  For reasons expressed immediately below, the 
Board has concluded that the evidence does not support a 
conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 70 percent or 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The examiner commented that the 
veteran's thought process were normal.

There is no evidence of persistent delusions or 
hallucinations.  The veteran is not currently in persistent 
danger of hurting himself or others, and there is no evidence 
of grossly inappropriate behavior.  There is limited evidence 
that he has been involved in physical altercations or 
confrontational situations as result of being unable to 
manage his anger.  However, the evidence indicates that the 
veteran has had no involvement with the law because of his 
anger.  

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  The examiner indicated that 
the veteran was well dressed and groomed.

There is no evidence that the veteran is disoriented as to 
time or place.  The examiner indicated that the veteran was 
fully oriented.

The evidence of the veteran's hypervigilence is the only 
evidence described in the criteria for a 70 percent 
disability, and the Board finds that this singular criterion 
does not justify a finding of a 70 percent disability.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with the assignment of a 70 percent 
or 100 percent rating, but is more reflective of occupational 
and social impairment consistent with a 50 percent rating.
Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  

The record shows that the veteran has not requested an 
extraschedular rating, and the RO did not consider the matter 
of an extraschedular rating.  Under Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996), the Board cannot make a determination as 
to an extraschedular evaluation in the first instance.  See 
also VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
PTSD or skin disorder disabilities.  

5.  Entitlement to individual unemployability (TDIU).

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  Moore, 1 Vet. App. at 359.


As noted above, a claim for a total disability rating 
based upon individual unemployability "presupposes that 
the rating for the [service-connected] condition is less 
than 100%, and only asks for TDIU because of 
'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2007).

Analysis

The veteran's service-connected disabilities include: PTSD 
and bilateral hearing loss, both currently evaluated as 50 
percent; and a tinea manus and tinea pedis condition 
evaluated as 60 percent disabling, and diabetes mellitus Type 
II, evaluated as 10 percent disabling.  A combined 70 percent 
disability rating is in effect.

Because the veteran's combined disability rating is 70 
percent, with one of his disabilities being at least 40 
percent disabling (his PTSD and hearing loss are both rated 
as 50 percent disabling), his service-connected disabilities 
meet the schedular criteria for consideration of TDIU under 
38 C.F.R. § 4.16(a) (2007).

The question that remains to be answered is whether the 
veteran's service-connected disabilities render him 
unemployable.  

The veteran's presentation at the March 2008 hearing focused 
on the impact that his service-connected PTSD has had on his 
employability.  The Board additionally notes that a review of 
the medical evidence of record does not indicate that the 
veteran's numerous other service-connected disabilities have 
impacted the veteran's ability to obtain or maintain 
substantially gainful employment.  

The evidence shows that the veteran is not currently 
employed.  He was last employed when he retired as an 
executive at an auto dealership in 1995.  However, the Board 
notes that the veteran's PTSD symptomatology leaves him 
overwhelmed by people; he loses his temper and gets angry 
around people.  These symptoms are further enhanced by the 
veteran's apparent proclivity to obtain firearms as a means 
of dealing with situations involving others.  

As was discussed in the law and regulations section above, 
the appropriate TDIU standard is not whether the veteran is 
able to obtain any employment, or to maintain marginal 
employment.  See Moore, 1 Vet. App. at 358.  Rather, the 
standard is a subjective one and is whether the veteran can 
obtain and maintain substantially gainful employment.  In 
that regard, the Board finds that the evidence is at least in 
equipoise as to whether the criteria of TDIU are met.  Thus, 
applying the benefit of the doubt rule, the Board finds that 
the veteran's PTSD symptoms are sufficient in and of 
themselves to prevent the veteran from maintaining 
substantially gainful employment.

In summary, the Board finds that the evidence is in equipoise 
as to whether the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  Applying the benefit of the doubt 
rule, the appeal is allowed.


ORDER

An increased disability evaluation of 60 percent is granted 
for tinea manus of the hands and forearms with tinea pedis of 
the bilateral feet, subject to governing regulations 
concerning the payment of monetary benefits.

An increased disability evaluation of 50 percent is granted 
for PTSD, subject to governing regulations concerning the 
payment of monetary benefits.

Entitlement to TDIU is granted, subject to controlling 
regulations governing the payment of monetary benefits.




	(CONTINUED ON NEXT PAGE)



REMAND

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the thoracolumbar spine.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, with regard to tinnitus, the August 2004 
examiner diagnosed tinnitus.  Thus, Hickson element (1) 
appears to have been satisfied.  With regard to element (2), 
the veteran testified at the March 2008 hearing that he first 
noticed tinnitus symptoms in the early 1970's and that during 
combat in Vietnam he was in close proximity to the explosion 
of a concussion grenade which made his ears bleed.  

The Board notes that the August 2004 VA examiner specifically 
found that there was no medical basis for a nexus between the 
veteran's claimed in-service injury and the current 
disability because of the "recent" onset of the tinnitus 
approximately 12 years earlier, and the lack of any entry in 
the veteran's service medical records.  To this end, the 
veteran testified that he did not tell any medical personnel 
during service of his tinnitus symptoms because he feared 
that if he did, he would have jeopardized his assignment in 
combat arms.  See hearing transcript at page 4.

The Board observes that the veteran's combat status has been 
conceded by the RO in granting service-connection for PTSD.  
Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2007).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

In this case, the medical examiner making a negative nexus 
finding made the conclusion based on information that is 
contrary to the sworn testimony of the veteran.  The Board 
therefore remands the issue to the RO in order to obtain an 
opinion as to the etiology of the veteran's tinnitus that 
includes consideration of the veteran's contentions made at 
the hearing.

With regard to the back injury, the Board observes that the 
medical evidence indicates the veteran has a back condition, 
and that there is evidence in the service medical records of 
an in-service injury as well as documentation that the 
veteran's service included numerous parachute jumps.  Thus, 
Hickson elements (1) and (2) appear to be satisfied.  The 
nexus issue, in its present state, raises questions that must 
be addressed by an appropriately qualified physician. See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2007) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim]. Accordingly, the Board remands the case for 
further development to determine whether the veteran's 
current back disorder was incurred or aggravated during 
active duty.

Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for an audiologist 
to review the veteran's claims folder, 
specifically including this Remand. The 
examiner should express an opinion whether 
it is as likely as not that the veteran's 
currently diagnosed tinnitus was incurred 
or aggravated during active duty. If the 
reviewing audiologist deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
undertaken. The reviewing audiologist's 
opinion and report of any examination 
should be associated with the veteran's VA 
claims folder.

2.  VBA should arrange for a physician to 
review the veteran's claims folder, 
specifically including this Remand. The 
examiner should express an opinion whether 
it is as likely as not that the veteran's 
currently diagnosed degenerative disc 
disease of the thoracolumbar spine was 
incurred or aggravated during active duty. 
In particular, the reviewing physician 
should indicate, to the extent 
practicable, whether or not the veteran's 
current back condition is related to any 
injury incurred during service. If the 
reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
undertaken. The reviewing physician's 
opinion and report of any examination 
should be associated with the veteran's VA 
claims folder.

3.  Following the completion of the 
foregoing, VBA should readjudicate the 
veteran's claims. If the claim is denied, 
in whole or in part, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


